Exhibit 10.3
 
DSG GLOBAL INC.
 
2015 OMNIBUS INCENTIVE PLAN
 
DSG Global Inc. (the “Company”), a Nevada corporation, hereby establishes and
adopts the following 2015 Omnibus Incentive Plan (the “Plan”).
 
1. PURPOSE OF THE PLAN
 
The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors,
consultants and/or advisors who are expected to contribute to the Company’s
success and to achieve long-term objectives that will benefit stockholders of
the Company through the additional incentives inherent in the Awards hereunder.
 
2. DEFINITIONS
 
2.1 “Administrator” shall mean (i) the Board or, (ii) if the Board has delegated
authority to administer the Plan to the Committee, the Committee.
 
2.2 “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Other Share-Based Award, Performance Award
or any other right, interest or option relating to Shares or other property
(including cash) granted pursuant to the provisions of the Plan.
 
2.3 “Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing any Award hereunder, whether in writing or through an
electronic medium.
 
2.4 “Board” shall mean the board of directors of the Company.
 
2.5 “Business Combination” shall have the meaning set forth in Section 11.3(c).
 
2.6 “Change in Control” shall have the meaning set forth in Section 11.3.
 
2.7 “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
2.8 “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder.  The Committee shall consist of no fewer than two
Directors, each of whom is (i) a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act, (ii) an “outside director” within the meaning
of Section 162(m) of the Code, and (iii) an “independent director” for purpose
of the rules of the principal U.S. national securities exchange on which the
Shares are traded, to the extent required by such rules.
 
2.9 “Company Voting Securities” shall have the meaning set forth in Section
11.3(b).
 
2.10 “Consultant” shall mean any consultant or advisor who is a natural person
and who provides services to the Company or any Subsidiary, so long as such
person (i) renders bona fide services that are not in connection with the offer
and sale of the Company’s securities in a capital-raising transaction, (ii) does
not directly or indirectly promote or maintain a market for the Company’s
securities and (iii) otherwise qualifies as a consultant under the applicable
rules of the SEC for registration of shares of stock on a Form S-8 registration
statement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.11 “Covered Employee” shall mean an employee of the Company or its
Subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.
 
2.12 “Data” shall have the meaning set forth in Section 13.17.
 
2.13 “Director” shall mean a member of the Board who is not an employee.
 
2.14 “Dividend Equivalents” shall have the meaning set forth in Section 12.5.
 
2.15 “Employee” shall mean any employee of the Company or any Subsidiary and any
prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary.
 
2.16 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
2.17 “Fair Market Value” shall mean, with respect to Shares as of any date, (i)
the closing price of the Shares as reported on the principal U.S. national
securities exchange on which the Shares are listed and traded on such date, or,
if there is no closing price on that date, then on the last preceding date on
which such a closing price was reported; (ii) if the Shares are not listed on
any U.S. national securities exchange but are quoted in an inter-dealer
quotation system on a last sale basis, the final ask price of the Shares
reported on the inter-dealer quotation system for such date, or, if there is no
such sale on such date, then on the last preceding date on which a sale was
reported; or (iii) if the Shares are neither listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Administrator to be the fair market
value of the Shares as determined by the Administrator in its sole discretion.
The Fair Market Value of any property other than Shares shall mean the market
value of such property determined by such methods or procedures as shall be
established from time to time by the Administrator.
 
2.18 “Incentive Stock Option” shall mean an Option which when granted is
intended to qualify as an incentive stock option for purposes of Section 422 of
the Code.
 
2.19 “Incumbent Directors” shall have the meaning set forth in Section 11.3(a).
 
2.20 “Maximum Plan Shares” shall have the meaning set forth in Section 3.1(a).
 
2.21 “Non-Qualifying Transaction” shall have the meaning set forth in Section
11.3(c).
 
2.22 “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Administrator shall determine.
 
 
2

--------------------------------------------------------------------------------

 
 
2.23 “Other Share-Based Award” shall have the meaning set forth in Section 8.1.
 
2.24 “Parent Corporation” shall have the meaning set forth in Section 11.3(c).
 
2.25 “Participant” shall mean an Employee, Director or Consultant who is
selected by the Administrator to receive an Award under the Plan.
 
2.26 “Performance Award” shall mean any Award of Performance Cash, Performance
Shares or Performance Units granted pursuant to Article 9.
 
2.27 “Performance Cash” shall mean any cash incentives granted pursuant to
Article 9 payable to the Participant upon the achievement of such performance
goals as the Administrator shall establish.
 
2.28 “Performance Period” shall mean the period established by the Administrator
during which any performance goals specified by the Administrator with respect
to a Performance Award are to be measured.
 
2.29 “Performance Share” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant upon achievement of such performance goals as the Administrator
shall establish.
 
2.30 “Performance Unit” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated amount of cash or property other than
Shares, which value may be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Administrator shall
establish.
 
2.31 “Permitted Assignee” shall have the meaning set forth in Section 12.3.
 
2.32 “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Administrator, in its sole discretion, may impose,
which restrictions may lapse separately or in combination at such time or times,
in installments or otherwise, as the Administrator may deem appropriate.
 
2.33 “Restricted Stock Award” shall have the meaning set forth in Section 7.1.
 
2.34 “Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant in Shares or cash as
determined by the Administrator in its sole discretion upon the satisfaction of
vesting restrictions as the Administrator may establish, which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Administrator may deem appropriate.
 
2.35 “Restricted Stock Unit Award” shall have the meaning set forth in Section
7.1.
 
2.36 “SEC” means the Securities and Exchange Commission.
 
 
3

--------------------------------------------------------------------------------

 
 
2.37 “Shares” shall mean the shares of common stock of the Company, par value
$0.001 per share.
 
2.38 “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article 6.
 
2.39 “Subsidiary” shall mean any entity (other than the Company) in an unbroken
chain of entities beginning with the Company if, at the relevant time each of
the entities other than the last entity in the unbroken chain owns equity and/or
interests possessing 50% or more of the total combined voting power of all
equity in one of the other corporations in the chain.
 
2.40 “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.
 
2.41 “Surviving Corporation” shall have the meaning set forth in Section
11.3(c).
 
2.42 “Vesting Period” shall mean the period of time specified by the
Administrator during which vesting restrictions for an Award are applicable.
 
3. SHARES SUBJECT TO THE PLAN
 
3.1 Number of Shares.
 
(a)   (a)  Subject to adjustment as provided in Section 12.2, a total of
4,650,000 Shares shall be authorized for grant under the Plan (the “Maximum Plan
Shares”).  Any Shares that are subject to Awards shall be counted against this
limit as one (1) Share for every one (1) Share granted.
 
(b) If any Shares subject to an Award are forfeited, an Award expires or an
Award is settled for cash (in whole or in part), then in each such case the
Shares subject to such Award shall, to the extent of such forfeiture, expiration
or cash settlement, again be available for Awards under the Plan on a
one-for-one basis.  In the event that any Award granted hereunder is exercised
through the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, then in each such case the Shares so
tendered or withheld shall again be available for Awards under the Plan on a
one-for-one basis.  In addition, in the event that withholding tax liabilities
arising from any Award are satisfied by the tendering of Shares (either actually
or by attestation) or by the withholding of Shares by the Company, then in each
such case the Shares so tendered or withheld shall again be available for Awards
under the Plan on a one-for-one basis.
 
(c) Substitute Awards shall not reduce the Shares authorized for grant under the
Plan or the applicable limitations applicable to a Participant under Section
10.5, nor shall Shares subject to a Substitute Award again be available for
Awards under the Plan as provided in paragraph (b) above.  Additionally, in the
event that a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines has shares available under a pre-existing
plan approved by stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the
 
 
4

--------------------------------------------------------------------------------

 
 
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.
 
3.2 Character of Shares.  Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares, treasury shares or shares purchased
in the open market or otherwise.
 
4. ELIGIBILITY AND ADMINISTRATION
 
4.1 Eligibility.  Any Employee, Director or Consultant shall be eligible to be
selected as a Participant.
 
4.2 Administration.
 
(a)   (a) The Plan shall be administered by the Administrator.  The
Administrator shall have full power and authority, subject to the provisions of
the Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Employees, Directors and Consultants to whom Awards may from time
to time be granted hereunder; (ii) determine the type or types of Awards to be
granted to each Participant hereunder; (iii) determine the number of Shares (or
dollar value) to be covered by each Award granted hereunder; (iv) determine the
terms and conditions, not inconsistent with the provisions of the Plan, of any
Award granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Administrator shall deem
desirable to carry it into effect; (x) establish such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; (xi) determine whether any Award, other than an Option or Stock
Appreciation Right, will have Dividend Equivalents; and (xii) make any other
determination and take any other action that the Administrator deems necessary
or desirable for the administration of the Plan.
 
(b) Decisions of the Administrator shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any
Subsidiary.  A majority of the members of the Administrator may determine its
actions, including fixing the time and place of its meetings.
 
(c) To the extent not inconsistent with applicable law, including Section 162(m)
of the Code with respect to Awards intended to comply with the performance-based
compensation exception under Section 162(m), or the rules and regulations of the
principal U.S. national securities exchange on which the Shares are traded, the
Administrator may (i) delegate to a committee of one or more directors of the
Company any of the authority of the Administrator under the Plan, including the
right to grant, cancel or suspend Awards and (ii) to the extent permitted by
law, authorize one or more executive officers to do one or
 
 
5

--------------------------------------------------------------------------------

 
 
more of the following with respect to Employees who are not directors or
executive officers of the Company: (A) designate Employees (including officers)
to be recipients of Awards, (B) determine the number of Shares subject to such
Awards to be received by such Employees and (C) cancel or suspend Awards to such
Employees; provided that (x) any resolution of the Administrator authorizing
such officer(s) must specify the total number of Shares subject to Awards that
such officer(s) may so award and (y) the Administrator may not authorize any
officer to designate himself or herself as the recipient of an Award.
 
5. OPTIONS
 
5.1 Grant of Options.  Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan.  Any Option shall
be subject to the terms and conditions of this Article and to such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Administrator shall deem desirable.
 
5.2 Award Agreements.  All Options shall be evidenced by an Award Agreement in
such form and containing such terms and conditions as the Administrator shall
determine which are not inconsistent with the provisions of the Plan.  The terms
and conditions of Options need not be the same with respect to each
Participant.  Granting an Option pursuant to the Plan shall impose no obligation
on the recipient to exercise such Option.  Any Participant who is granted an
Option pursuant to this Article may hold more than one Option granted pursuant
to the Plan at the same time.
 
5.3 Option Price.  Other than in connection with Substitute Awards, the option
price per Share purchasable under any Option granted pursuant to this Article
shall not be less than 100% of the Fair Market Value of one Share on the date of
grant of such Option; provided, however, that in the case of an Incentive Stock
Option granted to a Participant who, at the time of the grant, owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or any Subsidiary, the option price per share shall be no less than 110%
of the Fair Market Value of one Share on the date of grant.
 
5.4 Option Term.  The term of each Option shall be fixed by the Administrator in
its sole discretion; provided that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted, except in the
event of death or disability; provided, however, that the term of the Option
shall not exceed five (5) years from the date the Option is granted in the case
of an Incentive Stock Option granted to a Participant who, at the time of the
grant, owns stock representing more than 10% of the voting power of all classes
of stock of the Company or any Subsidiary.  Notwithstanding the foregoing, in
the event that on the last business day of the term of an Option (i) the
exercise of the Option, other than an Incentive Stock Option, is prohibited by
applicable law or (ii) Shares may not be purchased or sold by certain employees
or directors of the Company due to the “black-out period” of a Company policy or
a “lock-up” agreement undertaken in connection with an issuance of securities by
the Company, the term shall be extended for a period of thirty (30) days
following the end of the legal prohibition, black-out period or lock-up
agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
5.5 Exercise of Options.
 
(a)   (a) Vested Options granted under the Plan shall be exercised by the
Participant (or by a Permitted Assignee thereof or the Participant’s executors,
administrators, guardian or legal representative, as may be provided in an Award
Agreement) as to all or part of the Shares covered thereby, by giving notice of
exercise to the Company or its designated agent, specifying the number of Shares
to be purchased.  The notice of exercise shall be in such form, made in such
manner, and shall comply with such other requirements consistent with the
provisions of the Plan as the Administrator may prescribe from time to time.
 
(b) Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation) valued at their then Fair Market
Value, (iii) with the consent of the Administrator, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) with the consent of the Administrator, by withholding
Shares otherwise issuable in connection with the exercise of the Option, (v)
through any other method specified in an Award Agreement (including same-day
sales through a broker), or (vi) any combination of any of the foregoing.  The
notice of exercise, accompanied by such payment, shall be delivered to the
Company at its principal business office or such other office as the
Administrator may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Administrator may from time to time prescribe.  In no event may any
Option granted hereunder be exercised for a fraction of a Share.
 
(c) Notwithstanding the foregoing, an Award Agreement may provide that if on the
last day of the term of an Option the Fair Market Value of one Share exceeds the
option price per Share, the Participant has not exercised the Option (or a
tandem Stock Appreciation Right, if applicable) and the Option has not expired,
the Option shall be deemed to have been exercised by the Participant on such day
with payment made by withholding Shares otherwise issuable in connection with
the exercise of the Option.  In such event, the Company shall deliver to the
Participant the number of Shares for which the Option was deemed exercised, less
the number of Shares required to be withheld for the payment of the total
purchase price and required withholding taxes; provided, however, any fractional
Share shall be settled in cash.
 
5.6 Form of Settlement.  In its sole discretion, the Administrator may provide
that the Shares to be issued upon an Option’s exercise shall be in the form of
Restricted Stock or other similar securities.
 
5.7 Incentive Stock Options.  The Administrator may grant Incentive Stock
Options to any Employee subject to the requirements of Section 422 of the
Code.  Solely for purposes of determining whether Shares are available for the
grant of Incentive Stock Options under the Plan, the maximum aggregate number of
Shares that may be issued pursuant to Incentive Stock Options granted under the
Plan shall be the Maximum Plan Shares, subject to adjustment as provided in
Section 12.2.
 
 
7

--------------------------------------------------------------------------------

 
 
6. STOCK APPRECIATION RIGHTS
 
6.1 Grant and Exercise.  The Administrator may grant Stock Appreciation Rights
(a) in tandem with all or part of any Option granted under the Plan or at any
subsequent time during the term of such Option, (b) in tandem with all or part
of any Award (other than an Option) granted under the Plan or at any subsequent
time during the term of such Award, or (c) without regard to any Option or other
Award in each case upon such terms and conditions as the Administrator may
establish in its sole discretion.
 
6.2 Terms and Conditions.  Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Administrator, including the following:
 
(a) Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the
Administrator shall so determine at any time during a specified period before
the date of exercise) over (ii) the grant price of the Stock Appreciation Right.
 
(b) The Administrator shall determine in its sole discretion whether payment on
exercise of a Stock Appreciation Right shall be made in cash, in whole Shares or
other property, or any combination thereof.
 
(c) The terms and conditions of Stock Appreciation Rights need not be the same
with respect to each recipient.
 
(d) The Administrator may impose such other terms and conditions on the exercise
of any Stock Appreciation Right as it shall deem appropriate.  A Stock
Appreciation Right shall (i) have a grant price per Share of not less than the
Fair Market Value of one Share on the date of grant or, if applicable, on the
date of grant of an Option with respect to a Stock Appreciation Right granted in
exchange for or in tandem with, but subsequent to, the Option (subject to the
requirements of Section 409A of the Code) except in the case of Substitute
Awards or in connection with an adjustment provided in Section 12.2, and (ii)
have a term not greater than ten (10) years, except in the event of death or
disability.  Notwithstanding clause (ii) of the preceding sentence, in the event
that on the last business day of the term of a Stock Appreciation Right (x) the
exercise of the Stock Appreciation Right is prohibited by applicable law or (y)
Shares may not be purchased or sold by certain employees or directors of the
Company due to the “black-out period” of a Company policy or a “lock-up”
agreement undertaken in connection with an issuance of securities by the
Company, the term shall be extended for a period of thirty (30) days following
the end of the legal prohibition, black-out period or lock-up agreement.
 
(e) An Award Agreement may provide that if on the last day of the term of a
Stock Appreciation Right the Fair Market Value of one Share exceeds the grant
price per Share of the Stock Appreciation Right, the Participant has not
exercised the Stock Appreciation Right or the tandem Option (if applicable), and
the Stock Appreciation Right has not expired, the Stock Appreciation Right shall
be deemed to have been exercised by the Participant on such day.  In such event,
the Company shall make payment to the Participant in accordance with this
Section, reduced by the number of Shares (or cash) required for withholding
taxes; provided, however, any fractional Share shall be settled in cash.
 
 
8

--------------------------------------------------------------------------------

 
 
7. RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
7.1 Grants.  Awards of Restricted Stock and of Restricted Stock Units may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation.  The Administrator has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the grant
of Restricted Stock or Restricted Stock Units, subject to such minimum
consideration as may be required by applicable law.
 
7.2 Award Agreements.  The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan shall be set forth in an Award Agreement
which shall contain provisions determined by the Administrator and not
inconsistent with the Plan.  The terms of Restricted Stock Awards and Restricted
Stock Unit Awards need not be the same with respect to each Participant.
 
7.3 Rights of Holders of Restricted Stock and Restricted Stock Units.  Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Agreement, the
Participant shall become a stockholder of the Company with respect to all Shares
subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares.  A Participant who holds a
Restricted Stock Unit Award shall only have those rights specifically provided
for in the Award Agreement; provided, however, in no event shall the Participant
have voting rights with respect to such Award.  Except as otherwise provided in
an Award Agreement, any Shares or any other property distributed as a dividend
or otherwise with respect to any Restricted Stock Award or Restricted Stock Unit
Award as to which the restrictions have not yet lapsed shall be subject to the
same restrictions as such Restricted Stock Award or Restricted Stock Unit
Award.  Notwithstanding the provisions of this Section, cash dividends, stock
and any other property (other than cash) distributed as a dividend or otherwise
with respect to any Restricted Stock Award or Restricted Stock Unit Award that
vests based on achievement of performance goals shall either (i) not be paid or
credited or (ii) be accumulated, shall be subject to restrictions and risk of
forfeiture to the same extent as the Restricted Stock or Restricted Stock Units
with respect to which such cash, stock or other property has been distributed
and shall be paid at the time such restrictions and risk of forfeiture lapse.
 
7.4 Issuance of Shares.  Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company.  Such book entry
registration, certificate or certificates shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the restrictions
applicable to such Restricted Stock.
 
 
9

--------------------------------------------------------------------------------

 
 
8. OTHER SHARE-BASED AWARDS
 
8.1 Grants.  Other Awards of Shares and other Awards that are valued in whole or
in part by reference to, or are otherwise based on, Shares or other property
(“Other Share-Based Awards”), including deferred stock units, may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan.  Other Share-Based Awards shall also be available as a form of
payment of other Awards granted under the Plan and other earned cash-based
compensation.
 
8.2 Award Agreements.  The terms of Other Share-Based Awards granted under the
Plan shall be set forth in an Award Agreement which shall contain provisions
determined by the Administrator and not inconsistent with the Plan.  The terms
of such Awards need not be the same with respect to each
Participant.  Notwithstanding the provisions of this Section, Dividend
Equivalents with respect to the Shares covered by an Other Share-Based Award
that vests based on achievement of performance goals shall be subject to
restrictions and risk of forfeiture to the same extent as the Shares covered by
an Other Share-Based Award with respect to which such cash, stock or other
property has been distributed.
 
8.3 Payment. Except as may be provided in an Award Agreement, Other Share-Based
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Administrator.  Other Share-Based Awards may be
paid in a lump sum or in installments or, in accordance with procedures
established by the Administrator, on a deferred basis subject to the
requirements of Section 409A of the Code.
 
8.4 Deferral of Director Fees.  Directors shall, if determined by the Board,
receive Other Share-Based Awards in the form of deferred stock units in lieu of
all or a portion of their annual retainer.  In addition Directors may elect to
receive Other Share-Based Awards in the form of deferred stock units in lieu of
all or a portion of their annual and committee retainers and annual meeting
fees, provided that such election is made in accordance with the requirements of
Section 409A of the Code.  The Administrator shall, in its absolute discretion,
establish such rules and procedures as it deems appropriate for such elections
and for payment in deferred stock units.
 
9. PERFORMANCE AWARDS
 
9.1 Grants.  Performance Awards in the form of Performance Cash, Performance
Shares or Performance Units, as determined by the Administrator in its sole
discretion, may be granted hereunder to Participants, for no consideration or
for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan. The performance
goals to be achieved for each Performance Period shall be conclusively
determined by the Administrator and may be based upon the criteria set forth in
Section 10.2 or such other criteria as determined by the Administrator in its
discretion.
 
9.2 Award Agreements.  The terms of any Performance Award granted under the Plan
shall be set forth in an Award Agreement (or, if applicable, in a resolution
duly adopted by the Administrator) which shall contain provisions determined by
the Administrator and not inconsistent with the Plan, including whether such
Awards shall have Dividend Equivalents. The terms of Performance Awards need not
be the same with respect to each Participant.
 
 
10

--------------------------------------------------------------------------------

 
 
9.3 Terms and Conditions.  The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Administrator upon the grant of each Performance Award.  The amount of
the Award to be distributed shall be conclusively determined by the
Administrator.
 
9.4 Payment.  Except as provided in Article 11, as provided by the Administrator
or as may be provided in an Award Agreement, Performance Awards will be
distributed only after the end of the relevant Performance Period.  Performance
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Administrator.  Performance Awards may be paid in
a lump sum or in installments following the close of the Performance Period or,
in accordance with procedures established by the Administrator, on a deferred
basis subject to the requirements of Section 409A of the Code.
 
10. CODE SECTION 162(m) PROVISIONS
 
10.1 Covered Employees.  Notwithstanding any other provision of the Plan, if the
Administrator determines at the time a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award or an Other Share-Based Award is granted
to a Participant who is, or is likely to be, as of the end of the tax year in
which the Company would claim a tax deduction in connection with such Award, a
Covered Employee, then the Administrator may provide that this Article 10 is
applicable to such Award.
 
10.2 Performance Criteria.  If the Administrator determines that a Restricted
Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Article 10, the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Administrator, which shall
be based on the attainment of specified levels of one or any combination of the
following: net sales; revenue; revenue growth or product revenue growth;
operating income (before or after taxes); pre- or after-tax income or loss
(before or after allocation of corporate overhead and bonus); earnings or loss
per share; net income or loss (before or after taxes); return on equity; total
stockholder return; return on assets or net assets; appreciation in and/or
maintenance of the price of the Shares or any other publicly-traded securities
of the Company; market share; gross profits; earnings or losses (including
earnings or losses before taxes, before interest and taxes, or before interest,
taxes, depreciation and amortization); economic value-added models or equivalent
metrics; comparisons with various stock market indices; reductions in costs;
cash flow or cash flow per share (before or after dividends); return on capital
(including return on total capital or return on invested capital); cash flow
return on investment; improvement in or attainment of expense levels or working
capital levels, including cash,
 
 
11

--------------------------------------------------------------------------------

 
 
inventory and accounts receivable; operating margin; gross margin; year-end
cash; cash margin; debt reduction; stockholders equity; operating efficiencies;
market share; customer satisfaction; customer growth; employee satisfaction;
regulatory achievements (including submitting or filing applications or other
documents with regulatory authorities or receiving approval of any such
applications or other documents and passing pre-approval inspections (whether of
the Company or the Company’s third-party manufacturer) and validation of
manufacturing processes (whether the Company’s or the Company’s third-party
manufacturer’s)); strategic partnerships or transactions (including in-licensing
and out-licensing of intellectual property; establishing relationships with
commercial entities with respect to the marketing, distribution and sale of the
Company’s products (including with group purchasing organizations, distributors
and other vendors); supply chain achievements (including establishing
relationships with manufacturers or suppliers of component materials and
manufacturers of the Company’s products); co-development, co-marketing, profit
sharing, joint venture or other similar arrangements; financial ratios,
including those measuring liquidity, activity, profitability or leverage; cost
of capital or assets under management; financing and other capital raising
transactions (including sales of the Company’s equity or debt securities,
factoring transactions, sales or licenses of the Company’s assets, including its
intellectual property, whether in a particular jurisdiction or territory or
globally, or through partnering transactions); implementation, completion or
attainment of measurable objectives with respect to research, development,
manufacturing, commercialization, products or projects, production volume
levels, acquisitions and divestitures; and recruiting and maintaining
personnel.  Such performance goals also may be based solely by reference to the
Company’s performance or the performance of a Subsidiary, division, business
segment or business unit of the Company, or based upon the relative performance
of other companies or upon comparisons of any of the indicators of performance
relative to other companies.  The Administrator may also exclude charges related
to an event or occurrence which the Administrator determines should
appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges, (b)
an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (c) the cumulative
effects of tax or accounting changes in accordance with U.S. generally accepted
accounting principles.  Such performance goals shall be set by the Administrator
within the time period prescribed by, and shall otherwise comply with the
requirements of, Section 162(m) of the Code, and the regulations thereunder.
 
10.3 Adjustments.  Notwithstanding any provision of the Plan (other than Article
11), with respect to any Restricted Stock Award, Restricted Stock Unit Award,
Performance Award or Other Share-Based Award that is subject to this Section 10,
the Administrator may adjust downwards, but not upwards, the amount payable
pursuant to such Award, and the Administrator may not waive the achievement of
the applicable performance goals except in the case of the death or disability
of the Participant or as otherwise determined by the Administrator in special
circumstances.
 
10.4 Restrictions.  The Administrator shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
 
10.5 Limitations on Grants to Individual Participants.  Subject to adjustment as
provided in Section 12.2, no Participant may (i) be granted Options or Stock
Appreciation Rights during any 12-month period with respect to more than 35% of
the Maximum Plan Shares and (ii) earn more than 35% of the Maximum Plan Shares
for each twelve (12) months in the vesting period or Performance Period with
respect to Restricted Stock Awards, Restricted Stock Unit Awards, Performance
Awards and/or Other Share-Based Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
Shares (provided that any Shares that would have been earned after such twelve
(12) month period that are earned due to an acceleration as a result of a Change
in Control of the Company shall not count against such limitation).  In addition
to the foregoing, the maximum dollar value
 
 
12

--------------------------------------------------------------------------------

 
 
that may be earned by any Participant for each twelve (12) months in a
Performance Period with respect to Performance Awards that are intended to
comply with the performance-based exception under Code Section 162(m) and are
denominated in cash is $2,000,000 (provided that any amount that would have been
earned after such twelve (12) month period that is earned due to an acceleration
as a result of a Change in Control of the Company shall not count against such
limitation).  If an Award is cancelled, the cancelled Award shall continue to be
counted toward the applicable limitation in this Section.
 
11. CHANGE IN CONTROL PROVISIONS
 
11.1 Impact on Certain Awards.  Award Agreements may provide that in the event
of a Change in Control of the Company (as defined in Section 11.3: (i) Options
and Stock Appreciation Rights outstanding as of the date of the Change in
Control shall be cancelled and terminated without payment if the Fair Market
Value of one Share as of the date of the Change in Control is less than the per
Share Option exercise price or Stock Appreciation Right grant price, and (ii)
all Performance Awards shall be (x) considered to be earned and payable based on
achievement of performance goals or based on target performance (either in full
or pro rata based on the portion of Performance Period completed as of the date
of the Change in Control), and any limitations or other restrictions shall lapse
and such Performance Awards shall be immediately settled or distributed or (y)
converted into Restricted Stock Awards or Restricted Stock Unit Awards based on
achievement of performance goals or based on target performance (either in full
or pro rata based on the portion of Performance Period completed as of the date
of the Change in Control) that are subject to Section 11.2.
 
11.2 Assumption or Substitution of Certain Awards.
 
(a)   (a)  Unless otherwise provided in an Award Agreement, in the event of a
Change in Control of the Company in which the successor company assumes or
substitutes for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and continues the Award), if a Participant’s
employment with such successor company (or the Company) or a subsidiary thereof
terminates within 12 months following such Change in Control (or such other
period set forth in the Award Agreement, including prior thereto if applicable)
and under the circumstances specified in the Award Agreement: (i) Options and
Stock Appreciation Rights outstanding as of the date of such termination of
employment will immediately vest, become fully exercisable, and may thereafter
be exercised for 12 months (or the period of time set forth in the Award
Agreement), (ii) the restrictions, limitations and other conditions applicable
to Restricted Stock and Restricted Stock Units outstanding as of the date of
such termination of employment shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
 
 
13

--------------------------------------------------------------------------------

 
 
conditions and become fully vested, and (iii) the restrictions, limitations and
other conditions applicable to any Other Share-Based Awards or any other Awards
shall lapse, and such Other Share-Based Awards or such other Awards shall become
free of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.  For the purposes of this
Section 11.2, an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award shall be considered
assumed or substituted for if following the Change in Control the Award confers
the right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award immediately prior to the Change in Control, the consideration
(whether stock, cash or other securities or property) received in the
transaction constituting a Change in Control by holders of Shares for each Share
held on the effective date of such transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company, the Administrator may, with
the consent of the successor company, provide that the consideration to be
received upon the exercise or vesting of an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award,
for each Share subject thereto, will be solely common stock of the successor
company substantially equal in fair market value to the per Share consideration
received by holders of Shares in the transaction constituting a Change in
Control.  The determination of such substantial equality of value of
consideration shall be made by the Administrator in its sole discretion and its
determination shall be conclusive and binding.
 
(b) Unless otherwise provided in an Award Agreement, in the event of a Change in
Control of the Company to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and does not continue the Award), then
immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) shall immediately vest and become
fully exercisable, (ii) restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units that are not assumed
or substituted for (or continued) shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, other
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards that are not assumed or substituted for (or continued) shall
lapse, and such Other Share-Based Awards or such other Awards shall become free
of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.
 
(c) The Administrator, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Option and Stock
Appreciation Right outstanding shall terminate within a specified number of days
after notice to the Participant, and/or that each Participant shall receive,
with respect to each Share subject to such Option or Stock Appreciation Right,
an amount equal to the excess of the Fair Market Value of such Share immediately
prior to the occurrence of such Change in Control over the exercise price per
Share of such Option and/or Stock Appreciation Right; such amount to be payable
in cash, in one or more kinds of stock or property (including the stock or
property, if any, payable in the transaction) or in a combination thereof, as
the Administrator, in its discretion, shall determine.
 
 
14

--------------------------------------------------------------------------------

 
 
11.3 Change in Control.  For purposes of the Plan, unless otherwise provided in
an Award Agreement, Change in Control means the occurrence of any one of the
following events:
 
(a) During any 12-month period, individuals who, as of the beginning of such
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the beginning of such period whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;
 
(b) Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (i) by
the Company or any Subsidiary, (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (c), or (v) by any person of Voting Securities from the Company, if a
majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 50% or more of Company Voting Securities by such person;
 
(c) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business
Combination:  (i) more than 50% of the total voting power of (A) the corporation
resulting from such Business Combination (the “Surviving Corporation”), or
(B) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 50%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above shall be deemed to be a “Non-Qualifying
Transaction”); or
 
 
15

--------------------------------------------------------------------------------

 
 
(d) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.
 
12. GENERALLY APPLICABLE PROVISIONS
 
12.1 Amendment and Termination of the Plan.  The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
the rules and regulations of the principal U.S. national securities exchange on
which the Shares are traded; provided that the Board may not amend the Plan in
any manner that would result in noncompliance with Rule 16b-3 under the Exchange
Act.  In addition, no amendments to, or termination of, the Plan shall impair
the rights of a Participant in any material respect under any Award previously
granted without such Participant’s consent.
 
12.2 Adjustments.  In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions shall
be made to the Plan and to Awards as the Administrator deems equitable or
appropriate taking into consideration the accounting and tax consequences,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan, the limitations in Section 10.5 (other
than to Awards denominated in cash), the maximum number of Shares that may be
issued pursuant to Incentive Stock Options and, in the aggregate or to any
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Administrator deems appropriate, the substitution of similar options to
purchase the shares of, or other awards denominated in the shares of, another
company) as the Administrator may determine to be appropriate; provided,
however, that the number of Shares subject to any Award shall always be a whole
number.
 
12.3 Transferability of Awards.  Except as provided below, no Award and no
Shares that have not been issued or as to which any applicable restriction,
performance or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, other than by will or the laws of
descent and distribution, and such Award may be exercised during the life of the
Participant only by the Participant or the Participant’s guardian or legal
representative.  To the extent and under such terms and conditions as determined
by the Administrator, a Participant may assign or transfer an Award without
consideration (each transferee thereof, a “Permitted Assignee”) (i) to the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings, (ii) to a trust
for the benefit of one or more of the Participant or the persons referred to in
clause (i), (iii)
 
 
16

--------------------------------------------------------------------------------

 
 
to a partnership, limited liability company or corporation in which the
Participant or the persons referred to in clause (i) are the only partners,
members or shareholders or (iv) for charitable donations; provided that such
Permitted Assignee shall be bound by and subject to all of the terms and
conditions of the Plan and the Award Agreement relating to the transferred Award
and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan.  The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section.
 
12.4 Termination of Employment or Services.  The Administrator shall determine
and set forth in each Award Agreement whether any Awards granted in such Award
Agreement will continue to be exercisable, continue to vest or be earned and the
terms of such exercise, vesting or earning, on and after the date that a
Participant ceases to be employed by or to provide services to the Company or
any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise.  The date of termination of a Participant’s employment or services
will be determined by the Administrator, which determination will be final.
 
12.5 Deferral; Dividend Equivalents.  The Administrator shall be authorized to
establish procedures pursuant to which the payment of any Award may be
deferred.  Subject to the provisions of the Plan and any Award Agreement, the
recipient of an Award other than an Option or Stock Appreciation Right may, if
so determined by the Administrator, be entitled to receive, currently or on a
deferred basis, amounts equivalent to cash, stock or other property dividends on
Shares (“Dividend Equivalents”) with respect to the number of Shares covered by
the Award, as determined by the Administrator, in its sole discretion.  The
Administrator may provide that the Dividend Equivalents (if any) shall be deemed
to have been reinvested in additional Shares or otherwise reinvested and may
provide that the Dividend Equivalents are subject to the same vesting or
performance conditions as the underlying Award.  Notwithstanding the foregoing,
Dividend Equivalents credited in connection with an Award that vests based on
the achievement of performance goals shall be subject to restrictions and risk
of forfeiture to the same extent as the Award with respect to which such
Dividend Equivalents have been credited.
 
13. MISCELLANEOUS
 
13.1 Award Agreements.  Each Award Agreement shall either be (a) in writing in a
form approved by the Administrator and executed by the Company by an officer
duly authorized to act on its behalf, or (b) an electronic notice in a form
approved by the Administrator and recorded by the Company (or its designee) in
an electronic recordkeeping system used for the purpose of tracking one or more
types of Awards as the Administrator may provide; in each case and if required
by the Administrator, the Award Agreement shall be executed or otherwise
electronically accepted by the recipient of the Award in such form and manner as
the Administrator may require.  The Administrator may authorize any officer of
the Company to execute any or all Award Agreements on behalf of the
Company.  The Award Agreement shall set forth the material terms and conditions
of the Award as established by the Administrator consistent with the provisions
of the Plan.
 
13.2 Tax Withholding.  The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) net of any applicable federal, state and local taxes required to be
paid or withheld as a result of (a) the grant of any Award, (b) the exercise of
an Option or Stock Appreciation Right, (c) the delivery of Shares or cash, (d)
the lapse of any restrictions in connection with any Award or (e) any other
event occurring pursuant to the Plan.  The Company or any Subsidiary shall have
the right to withhold from wages or other amounts otherwise payable to a
Participant (or Permitted Assignee) such withholding taxes as may be required by
law, or to otherwise require the Participant (or Permitted Assignee) to pay such
withholding taxes.  If the Participant (or Permitted Assignee) shall fail to
make such tax payments as are required, the Company or its Subsidiaries shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant (or Permitted Assignee) or
to take such other action as may be necessary to satisfy such withholding
obligations.  The Administrator shall be authorized to establish procedures for
 
 
17

--------------------------------------------------------------------------------

 
 
election by Participants (or Permitted Assignee) to satisfy such obligation for
the payment of such taxes by tendering previously acquired Shares (either
actually or by attestation, valued at their then Fair Market Value), or by
directing the Company to retain Shares (up to the minimum required tax
withholding rate for the Participant (or Permitted Assignee) or such other rate,
including a higher rate specified by the Participant, that will not cause an
adverse accounting consequence or cost) otherwise deliverable in connection with
the Award.
 
13.3 Right of Discharge Reserved; Claims to Awards.  Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee, Director or
Consultant the right to continue in the employment or service of the Company or
any Subsidiary or affect any right that the Company or any Subsidiary may have
to terminate the employment or service of (or to demote or to exclude from
future Awards under the Plan) any such Employee, Director or Consultant at any
time for any reason.  The Company shall not be liable for the loss of existing
or potential profit from an Award granted in the event of termination of an
employment or other relationship.  No Employee, Director or Consultant shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Employees, Directors or Consultants
under the Plan.
 
13.4 Substitute Awards.  Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Administrator deems appropriate to conform, in whole or in part, to
the provisions of the awards in substitution for which they are granted.
 
13.5 Cancellation of Award; Forfeiture of Gain.  Notwithstanding anything to the
contrary contained herein, an Award Agreement may provide that:
 
(a) In the event of a restatement of the Company’s financial statements, the
Administrator shall have the right to review any Award, the amount, payment or
vesting of which was based on an entry in the financial statements that are the
subject of the restatement.  If the Administrator determines, based on the
results of the restatement, that a lesser amount or portion of an Award should
have been paid or vested, it may (i) cancel all or any portion of any
outstanding Awards and (ii) require the Participant or other person to whom any
payment has been made or shares or other property have been transferred in
 
 
18

--------------------------------------------------------------------------------

 
 
connection with the Award to forfeit and pay over to the Company, on demand, all
or any portion of the gain (whether or not taxable) realized upon the exercise
of any Option or Stock Appreciation Right and the value realized (whether or not
taxable) on the vesting or payment of any other Award during the period
beginning  twelve months preceding the date of the restatement and ending with
the date of cancellation of any outstanding Awards.
 
(b) If the Participant, without the consent of the Company, while employed by or
providing services to the Company or any Subsidiary or after termination of such
employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary, as
determined by the Administrator in its sole discretion, then (i) any
outstanding, vested or unvested, earned or unearned portion of the Award may, at
the Administrator’s discretion, be canceled and (ii)  the Administrator, in its
discretion, may require the Participant or other person to whom any payment has
been made or Shares or other property have been transferred in connection with
the Award to forfeit and pay over to the Company, on demand, all or any portion
of the gain (whether or not taxable) realized upon the exercise of any Option or
Stock Appreciation Right and the value realized (whether or not taxable) on the
vesting or payment of any other Award during the time period specified in the
Award Agreement.
 
13.6 Stop Transfer Orders.  All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations and other requirements of the SEC, any U.S. national securities
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Administrator may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
 
13.7 Nature of Payments.  All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company.  Any income or gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Administrator or by the Board (if the Committee is the
Administrator) or board of directors of the applicable Subsidiary.
 
13.8 Other Plans.  Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
 
 
19

--------------------------------------------------------------------------------

 
 
13.9 Severability.  The provisions of the Plan shall be deemed severable.  If
any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or by
reason of change in a law or regulation, such provision shall (a) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable and as so limited shall remain in full force and
effect, and (b) not affect any other provision of the Plan or part thereof, each
of which shall remain in full force and effect.  If the making of any payment or
the provision of any other benefit required under the Plan shall be held
unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under the Plan,
and if the making of any payment in full or the provision of any other benefit
required under the Plan in full would be unlawful or otherwise invalid or
unenforceable, then such unlawfulness, invalidity or unenforceability shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.
 
13.10 Construction.  As used in the Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”
 
13.11 Unfunded Status of the Plan.  The Plan is intended to constitute an
“unfunded” plan for incentive compensation.  With respect to any payments not
yet made to a Participant by the Company, nothing contained herein shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.  In its sole discretion, the Administrator may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments in lieu of or with
respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.
 
13.12 Governing Law.  The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Nevada, without
reference to principles of conflict of laws, and construed accordingly.
 
13.13 Effective Date of Plan; Termination of Plan.  The Plan is effective on
November 12, 2015.  Awards may be granted under the Plan at any time and from
time to time on or prior to the tenth anniversary of the effective date of the
Plan, on which date the Plan will expire except as to Awards then outstanding
under the Plan; provided, however, in no event may Incentive Stock Options be
granted after November 11, 2025.  Such outstanding Awards shall remain in effect
until they have been exercised or terminated, or have expired.
 
13.14 Foreign Employees and Consultants.  Awards may be granted to Participants
who are foreign nationals or employed or providing services outside the United
States, or both, on such terms and conditions different from those applicable to
Awards to Employees or Consultants providing services in the United States as
may, in the judgment of the Administrator, be necessary or desirable in order to
recognize differences in local law or tax policy.  The Administrator also may
impose conditions on the exercise or vesting of Awards in order to minimize the
Company’s obligation with respect to tax equalization for Employees or
Consultants on assignments outside their home country.
 
 
20

--------------------------------------------------------------------------------

 
 
13.15 Compliance with Section 409A of the Code. This Plan is intended to comply
and shall be administered in a manner that is intended to comply with Section
409A of the Code and shall be construed and interpreted in accordance with such
intent.  To the extent that an Award or the payment, settlement or deferral
thereof is subject to Section 409A of the Code, the Award shall be granted,
paid, settled or deferred in a manner that will comply with Section 409A of the
Code, including regulations or other guidance issued with respect thereto,
except as otherwise determined by the Administrator.  Any provision of this Plan
that would cause the grant of an Award or the payment, settlement or deferral
thereof to fail to satisfy Section 409A of the Code shall be amended to comply
with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.
 
13.16 No Registration Rights; No Right to Settle in Cash.  The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the SEC) any of (a) the offer or issuance of any Award, (b)
any Shares issuable upon the exercise of any Award, or (c) the sale of any
Shares issued upon exercise of any Award, regardless of whether the Company in
fact undertakes to register any of the foregoing.  In particular, in the event
that any of (x) any offer or issuance of any Award, (y) any Shares issuable upon
exercise of any Award, or (z) the sale of any Shares issued upon exercise of any
Award are not registered with any governmental body or organization (including,
without limitation, the SEC), the Company will not under any circumstance be
required to settle its obligations, if any, under this Plan in cash.
 
13.17 Data Privacy.  As a condition of acceptance of an Award, the Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section by and
among, as applicable, the Company and its Subsidiaries for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan.  The Participant understands that the Company and its Subsidiaries
hold certain personal information about the Participant, including the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any Subsidiary,
details of all Awards or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, managing and administering the Plan (the “Data”).  The
Participant further understands that the Company and its Subsidiaries may
transfer the Data amongst themselves as necessary for the purpose of
implementation, management and administration of the Participant’s participation
in the Plan, and that the Company and its Subsidiaries may each further transfer
the Data to any third parties assisting the Company in the implementation,
management and administration of the Plan.  The Participant understands that
these recipients may be located in the Participant’s country, or elsewhere, and
that the recipient’s country may have
 
 
21

--------------------------------------------------------------------------------

 
 
different data privacy laws and protections than the Participant’s country.  The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  The Participant, through participation in the
Plan and acceptance of an Award under the Plan, authorizes such recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any Shares.  The Participant understands that
the Data will be held only as long as is necessary to implement, manage, and
administer the Participant’s participation in the Plan.  The Participant
understands that he or she may, at any time, view the Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data, or refuse or withdraw the consents herein in writing, in
any case without cost, by contacting his or her local human resources
representative.  The Participant understands that refusal or withdrawal of
consent may affect the Optionee’s ability to participate in the Plan.  For more
information on the consequences of refusal to consent or withdrawal of consent,
the Optionee understands that he or she may contact his or her local human
resources representative.
 
13.18 Indemnity.  To the extent allowable pursuant to applicable law, each
member of the Administrator or of the Board (if the Committee is serving as the
Administrator) and any person to whom the Administrator has delegated any of its
authority under the Plan shall be indemnified and held harmless by the Company
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such person in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action or failure to act pursuant to
the Plan and against and from any and all amounts paid by him or her in
satisfaction of judgment in such action, suit, or proceeding against him or her;
provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
 
13.19 Captions.  The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.
 
 
22

--------------------------------------------------------------------------------

 